10
11
12
13
14
15
16
17
13
19
20
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff:
v.
NORTHWEST TRUSTEE
SERVICES INC.,
Defendant.

 

 

CASE NO. C l7-l686JLR

ORDER EXTENDING STAY
AND VACATING TRlAL DATE
AND RELATED DEADLINES

Before the court is the parties’ joint status report, in Which they request that the

court (l) extend the stay of all proceedings in this matter pending the Superior Court of

King County, Washington approving their settlement agreement, and (2) vacate the trial

date and related deadlines set forth in the court’s scheduling order. (Status Rep. (Dkt.

# 4_9) at l-2; Sched. Order (Dkt. # 19) at l-2.) Based on the parties’ joint status report,

the court finds good cause to EXTEND THE STAY of these proceedings until the

Superior Court has ruled on the parties’ settlement agreement, and to VACATE the trial

ORDER - l

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

date and related deadlines set forth in the court’s scheduling order. Within 14 days of the
Superior Court’s ruling on the settlement agreement, the parties shall file either a
voluntary dismissal of this action if the settlement agreement is approved, or a joint status
report if the settlement agreement is not approved

&\
nath this 3_ day er Nov@mber, 201 s.

  
 
 

O;XQ;§<

. RoBART
United ates District Judge

  

ORDER-2

 

 

